DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-30 are pending and under examination.
Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 2/9/2021 (2) and 1/10/2022 have been considered. 
Specification
The disclosure is objected to because of the following informalities: the specification recites that “This application is a continuation of US Application No. 16/268,189, filed February 5, 2019, now US Patent NO. __, __,__;” should be amended to fill the empty spaces because the application is published as US Pat. No.10,874,840.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 9-12, 14-16, 19-23, 25-27 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,029,080. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug, wherein the exenatide preparation comprises at least one pharmaceutical excipient, wherein the solid exenatide preparation further comprises a therapeutically effective dose of another therapeutic agent different from the exenatide, wherein the solid exenatide preparation is configured to be advanced into the wall of the wall of the gastrointestinal tract in the second configuration of the capsule in response to a selected pH in the gastrointestinal tract are implicitly or explicitly taught in claims 1-20 of US Pat. No. 10,029,080. The limitations of claim 3 is not disclosed in the claims of US Pat. No. 10,029,080.  Claim 15 of US Pat. No. 10,029,080 teaches to administer another therapeutic agent (metformin) with exenatide. Therefore, the claims of US Pat. No. 10,029,080 teach every limitation of the instant claims 1-30.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,511,121. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug, wherein a weight percent of exenatide in the preparation comprises between 0.1 to 11%, wherein the exenatide is advanced into the wall of the gastrointestinal tract to release into the blood stream from the wall, and wherein the exenatide released reaches a Cmax in a shorter time period than a time period to achieve a Cmax for an extravascularly injected dose of exenatide, wherein the exenatide is advanced into the wall of the gastrointestinal tract to release into the blood stream from the wall, and wherein a tmax for the exenatide,
wherein the exenatide preparation comprises at least one pharmaceutical excipient, wherein the solid exenatide preparation further comprises a therapeutically effective dose of another therapeutic agent different from the exenatide, wherein the solid exenatide preparation is configured to be advanced into the wall of the wall of the gastrointestinal tract in the second configuration of the capsule in response to a selected pH in the gastrointestinal tract, and wherein the exenatide comprises a pharmaceutical excipient are taught by claims 1-24 of US Pat. No. 9,511,121.
Claim 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-21 of U.S. Patent No. 9,956,178. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug are taught in claims 1 and 19-21 of U.S. Patent No. 9,956,178.
Claim 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29-31 of U.S. Patent No. 9,457,065. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug are taught in claims 1 and 29-31 of U.S. Patent No. 9,457,065.
Claim 1-2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 29-31 of U.S. Patent No. 8,809,269. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug are taught in claims 1 and 29-31 of U.S. Patent No. 8,809,269.
Claim 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 19, 25 and 26 of U.S. Patent No. 8,721,620. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder are taught in claims 1, 17, 19, 25 and 26 of U.S. Patent No. 8,721,620.
Claim 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-16 of U.S. Patent No. 10,596,359. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder are taught in claims 1-8 and 12-16 of U.S. Patent No. 10,596,359.
Claim 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 19 and 20 of U.S. Patent No. 11,338,118 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder are taught in claims 1, 16, 19 and 20 of U.S. Patent No. 11,338,118B2.
Claim 1-2, 3-5 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 16-20 of U.S. Patent No. 11,253,686. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug are taught in claims 1-12 and 16-20 of U.S. Patent No. 11,253,686.
Claim 1-2, 4 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-16 of U.S. Patent No. 9,757,548. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, wherein the dose of exenatide in the preparation is in a range of 1 to 20 ug are taught in claims 1-3, 6-16 of U.S. Patent No. 9,757,548.
Claim 1-2, and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,039,908. Although the claims at issue are not identical, they are not patentably distinct from each other because a method of delivering exenatide into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid exenatide preparation operably coupled to the actuator, the solid Exenatide preparation comprising a therapeutically effective dose of Exenatide, the solid Exenatide preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid Exenatide preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient, wherein the dose of exenatide treats diabetes or another glucose regulation disorder, are taught in claims 1-9 of U.S. Patent No. 10,039,908.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646